Citation Nr: 0835463	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  05-17 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability (neck disability).  

2.  Entitlement to service connection for numbness of the 
bilateral lower extremities (bilateral lower extremity 
disability), to include as secondary to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The veteran served on active duty from July 1980 to May 1992, 
with service in the Army National Guard between 1993 and 
2004.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied claims for service connection for degenerative 
disc disease, cervical spine, and numbness of the bilateral 
lower extremities, to include as secondary to service-
connected disability.  

The Board has determined that the issues are more accurately 
characterized as stated on the cover page of this decision. 


FINDINGS OF FACT

1.  The veteran does not have a cervical spine disability 
that was caused or aggravated by his service.  

2.  The veteran does not have numbness of the bilateral lower 
extremities that was caused or aggravated by his service, or 
by a service-connected disability.


CONCLUSIONS OF LAW

1.  A cervical spine disability was not caused or aggravated 
by service.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 
(2007).   

2.  Numbness of the bilateral lower extremities was not 
caused or aggravated by service, or by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2007); Allen v. Brown, 
7 Vet. App. 439 (1995).   
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that service connection is warranted for 
a cervical spine disability, and numbness of the bilateral 
lower extremities.  With regard to the claim for a cervical 
spine disability, the veteran asserts that he sustained a 
whiplash injury to his cervical spine during service with the 
National Guard.  With regard to the claim for numbness of the 
bilateral lower extremities, he primarily argues that he has 
this condition secondary to service-connected low back facet 
degeneration.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  See 38 C.F.R. 
§ 3.303(d).  In addition, certain chronic diseases, including 
arthritis, may be presumed to have been incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted, on a secondary basis, for 
a disability that is proximately due to, or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310 
(2007).  Similarly, any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice- connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  

In cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2007).  

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Veterans Claims Court's decision in Allen v. 
Principi, 7 Vet. App. 439 (1995), which addressed the subject 
of the granting of service connection for the aggravation of 
a nonservice-connected condition by a service-connected 
condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The 
existing provision at 38 C.F.R. § 3.310(b) was moved to sub-
section (c).  Under the revised section 3.310(b), the 
regulation provides that:

Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected 
disease, will be service connected.  However, VA will 
not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation 
or by the earliest medical evidence created at any time 
between the onset of aggravation and the receipt of 
medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  
The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) and determine the extent 
of aggravation by deducting the baseline level of 
severity, as well as any increase in severity due to the 
natural progress of the disease, from the current level. 

38 C.F.R. § 3.310(b)(2007).

The Board finds no prejudice to the veteran in evaluating the 
secondary service connection claim under either the old or 
new criteria, which came in effect in October 2006 to address 
the Allen decision.  The Board has reviewed this case under 
both Allen and the old and new criteria.  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty or period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and 
(d)(2007).  ACDUTRA is, inter alia, full-time duty in the 
Armed Forces performed by Reserves for training purposes.  38 
C.F.R. § 3.6(c)(1) (2007).  

Service connection is currently in effect for low back facet 
degeneration, residuals, fracture, left thumb, hammertoe 
deformity, bilateral great toes, residuals, fracture, first 
metatarsal, left foot, and postoperative left inguinal hernia 
repair.  

The veteran's service medical records show the following: in 
May 1984, he was treated for a superficial contusion of the 
left thigh.  In September 1987, he was treated for lower back 
strain.  In April 1986, he was treated for a sprained right 
ankle.  In April 1988, he was treated for a brief possible 
tonic-clonic seizure, and back pain, after a fall.  

These records do not specifically show treatment for either 
cervical spine symptoms, or numbness of the bilateral lower 
extremities.  A separation examination report is not of 
record.  

As for the post-active duty service medical records, they 
consist of service medical records associated with National 
Guard duty, and VA reports, dated between 1992 and 2007.  

The National Guard service medical records include an August 
1993 entrance examination report which shows that the veteran 
lower extremities, spine, and "other musculoskeletal 
system" were clinically evaluated as normal.  In an 
associated "report of medical history" he denied a history 
of recurrent back pain, "arthritis, rheumatism, or 
bursitis," and neuritis.  An associated "medical 
prescreening" report shows that he denied a history of back 
trouble, painful or "trick" joints or loss of movement of 
any joint, and difficulty standing for a long time.  A March 
1997 "annual medical certificate" shows that he denied any 
current medical problems.  A November 1997 examination report 
shows that the veteran's lower extremities, spine, and 
"other musculoskeletal system" were clinically evaluated as 
normal.  In an associated "report of medical history" he 
indicated that he had recurrent back pain, and denied a 
history of "arthritis, rheumatism, or bursitis," and 
neuritis.  A March 1999 "annual medical certificate" shows 
that he reported that he had a "back injury - workers 
comp."

These reports are found to provide evidence, overall, against 
the veteran's claims.  

The VA reports include a VA examination report, dated in 
October 1992, which shows that that veteran reported a 
history of a left thumb injury after a fall in 1988.  
Importantly, he did not complain of either cervical spine 
symptoms, or numbness of the bilateral lower extremities.  

On examination, the musculoskeletal system was noted not to 
have any injuries.  The cervical spine, lumbar spine, knees, 
and ankles, were all noted to have a normal range of motion.  
Knee and ankle reflexes were within normal limits.  There was 
no relevant diagnosis.  

VA progress notes, dated between 2001 and 2003, show that 
beginning in April 2001, the veteran received treatment for 
neurological symptoms of the upper extremities, to include 
numbness of the hands, and that the veteran subsequently 
underwent treatment for carpal tunnel syndrome.  He also 
received a number of assessments of low back pain beginning 
in 2001.  An April 2001 cervical spine X-ray was noted to be 
normal.  A September 2001 VA progress note shows that a 
sensory examination was within normal limits.  

A May 2002 progress note shows that the veteran complained of 
a "crick in his neck," and that he alleged that while in 
the Reserves, his neck snapped back when a tank hit a creek 
bed head-on.  A May 2003 progress note indicates that the 
veteran wore a corset for low back pain, that he had no 
weakness or numbness of his legs, and that his gait was 
normal, and that "other than his low back pain, he is 
absolutely asymptomatic."  Several VA progress notes, dated 
beginning in September 2003, show that the veteran complained 
of neck and low back pain, and that he asserted his neck pain 
has lasted for one year and was due to whiplash associated 
with a tank.  The relevant diagnoses were neck pain, 
cervicalgia, and cervical spondylitis.  

A magnetic resonance imaging (MRI) report, dated in September 
2003, contains an impression noting a broad-based disc bulge 
at C3-4, and a small central disk osteophyte, (both without 
significant neural foraminal narrowing).  

A VA spine examination report, dated in October 2005, shows 
complaints of cervical spine pain, popping, and locking, as 
well as knee pain.  A neurological examination was normal.  
The relevant diagnosis was cervical spine strain, possibly 
secondary to kyphosis of the upper thoracic spine, with 
normal examination.  

The examiner further indicated that the veteran's cervical 
spine strain was more likely than not related to thoracic 
spine kyphosis, and not to a lumbar spine disorder, or to 
military service, providing more evidence against this claim.  
He further indicated that the veteran's leg condition was 
secondary to a bilateral knee condition, and not related to a 
spine disorder.  The examiner stated that the veteran's C-
file had been reviewed.  

A VA spine examination report, dated in March 2007, shows 
complaints of back pain, stiffness, and swelling over the 
sacrum, and leg numbness.  The impression noted anterior 
displacement of L5 on S1 with advanced degenerative changes 
involving the apophyseal joints.  The examiner concluded that 
the veteran's complaints of leg numbness could not 
conclusively be determined to be related to his low back 
disease.  He further stated that the possibility of nerve 
impingement due to spinal bony changes could not be 
determined, and that a neurological evaluation may be 
helpful.  The examiner stated that the veteran's C-file had 
been reviewed.  

A VA neurological examination report, dated in May 2007, 
shows complaints of bilateral leg numbness, and low back 
pain.  The examiner stated that the veteran's leg numbness 
may be multifactorial due to bilateral lumbar radiculopathy 
and peripheral neuropathy, and that he had pes cavus which 
may indicate a hereditary neuropathy.  He noted that the 
veteran had normal motor and sensory reflex testing 
throughout, and that electromyogram (EMG) and nerve 
conduction studies would be scheduled.  The examiner stated 
that the veteran's C-file had been reviewed.  

An addendum to the May 2007 VA neurological examination 
report, dated in June 2007, shows that the examiner stated 
that EMG and nerve conduction studies were performed in May 
2007, and that the electrodiagnostic impression was that 
there was no evidence of a peripheral neuropathy, or 
bilateral lumbosacral radiculopathy.  The clinical impression 
was low back pain.  

With regard to the claim for numbness of the bilateral lower 
extremities, the Board initially notes that, without a 
pathology to which leg numbness can be attributed, there is 
no basis to find a that there is a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

In this case, the service medical records for both active 
duty, and National Guard service, do not show treatment for 
any relevant complaints.  Therefore, a chronic condition is 
not shown during any service.  See 38 C.F.R. 
§§ 3.6, 3.303(a).  

In addition, under 38 U.S.C.A. §§ 1110 and 1131, an appellant 
must submit proof of a presently existing disability 
resulting from service in order to merit an award of 
compensation.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  In this case, the medical evidence does not show that 
he has leg numbness that has been associated with an injury, 
or a disease process.  In this regard, the VA spine and 
neurological examination reports show that, despite being 
afforded a physical examination and EMG and nerve conduction 
studies, that the veteran was not found to have either 
peripheral neuropathy, or lumbosacral radiculopathy.  

In the absence of a presently existing disability, the claim 
for numbness of the legs must be denied on any basis, to 
include as secondary to service-connected disability.  

Even if the Board were to assume that he had this condition, 
the Board would find that the service and post-service 
medical evidence provides evidence against this claim, 
indicating a problem that began years after service with no 
connection to service. 

With regard to the claim for a cervical spine condition and 
the possibility of service connection on a direct basis, the 
veteran's service medical records do not show any relevant 
treatment.  Therefore, a chronic condition is not shown 
during active duty service.  See 38 C.F.R. § 3.303(a).  In 
addition, the earliest post-service medical evidence of 
treatment for cervical spine symptoms is dated in 2001.  This 
is approximately eight years after separation from active 
duty service.  

This lengthy period of time without treatment is evidence 
that there has not been a continuity of symptomatology, and 
it weighs heavily against the claim on a direct basis.  See 
Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history in determining if service-connection is 
warranted, including a lengthy period of absence of 
complaints); see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) (holding that "negative evidence" could be 
considered in weighing the evidence).  Finally, there is no 
competent evidence of record to show that the veteran has a 
cervical spine disability due to his active duty service.  
The only competent opinions of record are found in the 
October 2005 VA examination reports (to include the June 2007 
addendum), and this opinion weighs against the claim.  

In summary, the Board finds that the service and post-service 
medical record, as a whole, provides evidence against such a 
finding, indicating a problem that began well after service 
with no connection to either active duty or National Guard 
service.  Thus, both service medical records, post-service 
treatment records, and VA examinations provide evidence 
against this claim, outweighing the veteran's lay statements.  

Furthermore, there is no competent evidence to show that 
arthritis of the cervical spine was manifested to a 
compensable degree within one year of separation from 
service.  Accordingly, service connection on a direct or 
presumptive basis is not warranted.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309.  

Finally, the Board notes that the service medical records 
from the veteran's National Guard service do not show that a 
cervical spine disorder was incurred as a result of injury or 
disease during a period of active duty for training, or of 
injury during inactive duty training.  In addition, the 
service medical records associated with National Guard 
service do not contain a relevant line of duty determination, 
nor does the claims file contain competent evidence showing 
that there is a nexus between a cervical spine disability and 
any period of active duty for training, or inactive duty 
training, which would otherwise show a nexus between the 
claimed disability and his service.  See 38 U.S.C.A. §§ 101 
(22), (23), 1110, 1131 (West 2002).  The Board finds that the 
medical record, as a whole, provides evidence against a 
nexus. 

In reaching this decision, the Board has considered two 
statements from a VA physician, Dr. S.S., dated in 2004 and 
2006.  In the 2004 statement, Dr. S.S. noted that, "He has 
chronic neck pain and low back pain due to an alleged injury 
to his back in 1988 and to his neck in 2000."  (emphasis 
added).  In the 2006 statement, Dr. S.S. states, "He has 
chronic LBP (low back pain) and neck pain, which he claims is 
a resultant of injury in service (says he fell 15 ft. in 
1988)." (emphasis added). 

These statements do not specifically identify a neck/cervical 
spine disorder, nor do they show that Dr. S.S. was asserting 
his own opinion that the veteran has a cervical spine 
disorder that was due to his service.  Rather, they merely 
repeat the veteran's assertions that he believes that he has 
a cervical spine disability that is related to his service.  
In addition, they indicate that they are "by history" only.  
However, as previously stated, the veteran is not shown to 
have sustained a cervical spine injury during any service.  

Furthermore, neither of these statements is shown to have 
been based on a review of the veteran's C-file, or any other 
detailed and reliable medical history.  See Prejean v. West, 
13 Vet. App. 444, 448- 9 (2000) (factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.).  The Board finds that these statements are 
clearly outweighed by the medical evidence against this 
claim.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).   

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

In this case, when the veteran's service medical records and 
post-service medical records are considered (which indicate 
that the veteran was not treated during active duty service, 
or National Guard service, for any relevant symptoms, that he 
does not have leg numbness associated with a lower extremity 
disability, and that a cervical spine disability was not 
caused or aggravated by any service), the Board finds that 
the medical evidence outweighs the veteran's contentions that 
he has numbness of the bilateral legs, and a cervical spine 
disability, that are related to his service, or a service-
connected disability.  Simply stated, the Board finds that 
the service medical records and post-service medical record 
outweigh the veteran's statements.    
 
Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In letters, dated in December 2003, and September 2004, 
the veteran was notified of the information  and evidence 
needed to substantiate and complete the claims.  The December 
2003 VCAA notice complied with the requirement that the 
notice must precede the adjudication.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claims have been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).   

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims file.  The RO has obtained service 
medical records, to include service medical records from the 
National Guard, and VA and medical records.  The veteran has 
been afforded examinations, and an etiological opinion has 
been obtained as to the claim for a cervical spine 
disability.  The veteran has been found not to have leg 
numbness associated with a lower extremity disability.  

To the extent that the veteran's representative has argued 
that a remand is required to obtain EMG and nerve conduction 
studies performed by VA in 2007, these reports are clearly 
summarized and discussed in the June 2007 VA addendum.  In 
the addendum, these test results were specifically 
interpreted to show that the veteran does not have either 
peripheral neuropathy, or lumbosacral radiculopathy, nor is 
there any indication of the presence of any other relevant 
disability of the lower extremities.  The Board therefore 
finds that the evidence shows that there is no reasonable 
possibility that this evidence would substantiate the either 
of the claims, and that a remand is not required.  See 
38 C.F.R. § 3.156(d) (2007).  

In any event, even if these reports did show a problem, they 
would not provide a basis to grant either claim, for reasons 
cited below.  Findings of a current disability will not 
provide a basis to grant either claim. 

On a factual basis, these claims must be denied at this time.  
Simply stated, the Board finds that the service medical 
records, and post-service medical records, provide evidence 
against these claims.  Therefore, there is sufficient 
competent medical evidence on file for the VA to make a 
decision on the claims.  The Board therefore concludes that 
decisions on the merits at this time do not violate the VCAA, 
nor prejudice the appellant under Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

The appeal is denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


